Citation Nr: 0206641	
Decision Date: 06/20/02    Archive Date: 06/27/02

DOCKET NO.  00-13 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 70 percent disabling. 

(The issues of entitlement to service connection for 
pancreatitis on a primary basis and based on in-service 
exposure to Agent Orange; entitlement to service connection 
for pancreatitis on a secondary basis, to include due to 
alcohol abuse due to PTSD; and entitlement to compensation 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991) 
for pancreatectomy residuals based on hospitalization at a VA 
Medical Center in July 1992, and subsequent VA outpatient 
treatment, will be the subject of a later decision.  )


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1972.

The appeal arises from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts. 

The Board is undertaking additional development on the 
appealed issues of entitlement to service connection for 
pancreatitis on a primary basis, to include due to in-service 
Agent Orange exposure; entitlement to service connection for 
pancreatitis on a secondary basis, to include due to alcohol 
abuse due to PTSD; and entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 (West 1991) for pancreatectomy 
residuals based on medical care provided by a VA Medical 
Center in July 1992, and during subsequent VA outpatient 
treatment.  This additional development is pursuant to 
authority granted by 67 Fed. Reg. 3,099-104 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9 (a)(2)).  When the 
development is completed, the Board will provide notice of 
the development as required by Rule of Practice 903.  (67 
Fed. Reg. 3,099-105 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 20.903.)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing these issues.  



FINDING OF FACT

The  veteran's PTSD is productive of total occupational 
impairment.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 was signed into law.  Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  The Veterans Claims 
Assistance Act is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  Following 
the RO's determination of the veteran's claim, VA issued 
regulations implementing the Veterans Claims Assistance Act.  
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
The Veterans Claims Assistance Act and the implementing 
regulations pertinent to the issues on appeal are 
liberalizing and are therefore applicable to the issues on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

In this instance, the appellant has not referenced any 
unobtained evidence that might aid him in the furtherance of 
this claim.  While the veteran has not been informed of 
changes in the law brought about by the VCAA, been afforded 
an opportunity to submit additional information, or been 
assisted in obtaining additional evidence in light of the 
VCAA, no development is required because this decision grants 
the maximum schedular benefit for PTSD, that being a 100 
percent rating.  As no higher schedular evaluation may be 
afforded him, further development will not advance his claim.  
The current record in the claims folder, inclusive of both VA 
and private medical records, presents information sufficient 
for adjudication.  VA has satisfied its duties to notify and 
to assist the veteran in this case.

The current claim for an increased evaluation for PTSD was 
received at the RO in January 2000.  The veteran contends 
that his PTSD is more severe than is reflected in the 70 
percent rating currently assigned.  The veteran points out 
that he has been adjudged incapable of working due to his 
PTSD, which is his sole service-connected disability, and 
that he has been granted a total disability rating on that 
basis.  He argues that he should accordingly be assigned a 
100 percent disability rating for that disorder.  The Board 
agrees.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).  
Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

By a January 1999 rating action, the RO granted the veteran a 
total disability rating for compensation purposes based on 
individual unemployability (TDIU) effective from January 25, 
1997, and by the same decision granted the currently assigned 
70 percent rating for PTSD for the same period beginning 
January 25, 1997.  At that time and currently, the only 
service-connected disability was and is PTSD.

The veteran's PTSD is currently rated 70 percent disabling 
under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under that criteria, a 70 percent evaluation is 
warranted where there is occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, obscure, 
or irrelevant speech; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships. A 100 percent evaluation is 
applicable where there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The veteran underwent a VA psychiatric examination in March 
2000.  The examiner noted that the veteran had a history of 
pancreatitis, status post pancreatectomy, diabetes, and 
alcohol abuse.  

Mental status examination revealed that the veteran became 
easily upset.  He suffered from significant anxiousness, and 
had slowed speech and psychomotor activity.  The veteran 
reported that he was estranged from his family due to 
problems associated with his depression and uncontrolled 
anger.  He had tried multiple antidepressants, but 
nonetheless continued to have depression with lost interest 
in activities and continued sleep impairment.  Other ongoing 
PTSD symptoms included extreme sensitivity to loud noises, 
severe startle reflex, crowd avoidance, and fear of loss of 
control.  The examiner noted that the veteran had left his 
most recent job, as a heavy machine operator of 24 years, due 
to psychiatric impairment which, the appellant felt, 
prevented his continued functioning.  The examiner concluded 
that the veteran's depression was severe, as was his 
impairment in interrelating with others.  The examiner 
assigned a Global Assessment of Functioning (GAF) Scale score 
of 41, and determined that the veteran was not employable. 

The March 2000 psychiatric assessment is consistent with 
findings of psychiatric impairment in recent years, including 
impairment in work functioning.  Based on the veteran's 
inability to engage in gainful work due to PTSD the Board 
concludes that a 100 percent schedular rating is in order.  

The benefit sought on appeal is granted.


ORDER

A 100 percent schedular rating for PTSD is granted, subject 
to the law and regulations governing the payment of monetary 
awards.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

